Exhibit 10.4

 

EXECUTION VERSION

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”) is entered
into as of June 27, 2016, among Dynegy Inc., a Delaware corporation (the
“Borrower”), the Guarantors party hereto, the Additional Lenders and Lenders
party hereto providing the Revolving Commitment Increase described below (in
such capacity, each, an “Incremental Revolving Lender” and, collectively, the
“Incremental Revolving Lenders”), the Additional Lenders and Lenders party
hereto providing the Incremental Term Loans described below (in such capacity,
each, an “Incremental Term Lender” and, collectively, the “Incremental Term
Lenders” and, together with the Incremental Revolving Lenders, the “Incremental
Lenders”) and Credit Suisse AG, Cayman Islands Branch, as administrative agent
(in such capacity, the “Administrative Agent”). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

 

RECITALS

 

WHEREAS, the Borrower, the lenders from time to time party thereto (each, a
“Lender” and, collectively, the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement, dated as of April 23, 2013 (as amended
by that certain First Amendment to Credit Agreement, dated as of April 1, 2015,
among the Borrower, the other Credit Parties party thereto, the Administrative
Agent and the Lenders party thereto, and that certain Second Amendment to Credit
Agreement, dated as of April 2, 2015, among the Borrower, the other Credit
Parties party thereto, the Incremental Revolving Lenders thereto and the
Administrative Agent, the “Credit Agreement”);

 

WHEREAS, the Borrower is hereby notifying the Administrative Agent that it is
requesting Incremental Facilities in the form of (i) a Revolving Commitment
Increase and (ii) Incremental Term Loans, pursuant to Section 2.15 of the Credit
Agreement;

 

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower may
establish Incremental Facilities by, among other things, entering into an
Incremental Amendment pursuant to the terms and conditions of the Credit
Agreement (it being agreed that this Third Amendment constitutes an Incremental
Amendment which meets such requirements) with each Lender and/or Additional
Lender agreeing to provide such Incremental Facilities and the Administrative
Agent;

 

WHEREAS, the Borrower has requested that the Incremental Revolving Lenders
extend credit to the Borrower in the form of a Revolving Commitment Increase to
the Incremental Tranche B Revolving Loan Commitments in an aggregate principal
amount of $75,000,000 (the “Incremental Tranche B Revolver Increase”);

 

WHEREAS, the Borrower has requested that the Incremental Term Lenders extend
credit to the Borrower in the form of the Incremental Tranche C Term Loans
Commitment (as

 

1

--------------------------------------------------------------------------------


 

described below) to extend Incremental Term Loans in an aggregate principal
amount of $2,000,000,000 (the “Incremental Tranche C Term Loans”);

 

WHEREAS, each Incremental Revolving Lender has indicated its willingness to
provide the Incremental Tranche B Revolver Increase on the terms and subject to
the conditions contained herein; and

 

WHEREAS, each Incremental Term Lender has indicated its willingness to provide
its Incremental Tranche C Term Loan Commitment and its Incremental Tranche C
Term Loans on the terms and subject to the conditions contained herein; and

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.  Revolving Commitment Increase and Incremental Term Loans.

 

(a)         This Third Amendment constitutes an Incremental Amendment pursuant
to which (i) the Revolving Commitment Increase shall be established and the
Incremental Tranche B Revolving Loan Commitments shall be increased and (ii) a
new Class of Term Loan Commitments in respect of Incremental Tranche C Term
Loans (the “Incremental Tranche C Term Loan Commitment”) and a new Class of
Incremental Term Loans shall be established, in the case of preceding clauses
(i) and (ii), pursuant to Section 2.15 of the Credit Agreement upon the
occurrence of the Third Amendment Effective Date (as defined below).

 

(b)         Each Incremental Revolving Lender hereby severally commits to
provide a Revolving Commitment Increase to the Incremental Tranche B Revolving
Loan Commitments in the amount set forth opposite its name under the column
entitled “Incremental Tranche B Revolver Increase” on Schedule I attached
hereto, with each such commitment and increase to be effective as of the Third
Amendment Effective Date.  The parties hereby agree that on the Third Amendment
Effective Date (after giving effect to this Third Amendment), (1) the total
Incremental Tranche B Revolving Loan Commitments shall increase in an aggregate
principal amount equal to $75,000,000, (2) the total Revolving Loan Commitments
shall increase by the amount of the Incremental Tranche B Revolver Increase and
(3) as set forth in Section 7 of this Third Amendment, there shall be an
automatic adjustment to the RL Percentage of each Revolving Lender in the
aggregate Letter of Credit Exposure and the aggregate Swingline Loan Exposure to
reflect the new RL Percentage of each Revolving Lender in the aggregate Letter
of Credit Exposure and the aggregate Swingline Loan Exposure resulting from the
Incremental Tranche B Revolver Increase.

 

(c)         Each Incremental Term Lender hereby severally commits to provide a
Term Loan Commitment in the form of Incremental Tranche C Term Loan Commitments
in the amount set forth opposite its name under the column entitled “Incremental
Tranche C Term Loan Commitments” on Schedule I attached hereto, with each such
commitment to be effective as of the Third Amendment Effective Date.  The
parties hereby agree that on the Third Amendment Effective Date (after giving
effect to this Third Amendment), (1) the total Incremental Tranche C

 

2

--------------------------------------------------------------------------------


 

Term Loan Commitments shall be $2,000,000,000, (2) the total Term Loan
Commitments shall increase by the commitments of each Incremental Term Lender in
respect of the Incremental Tranche C Term Loans effected hereby and (3) the
amount of the total Term Loans shall increase by the amount of the Incremental
Tranche C Term Loans provided by the Incremental Term Lenders pursuant to this
Third Amendment.

 

SECTION 2.  Amendments to Credit Agreement.

 

(a)           Effective as of the Third Amendment Effective Date, the Credit
Agreement is hereby amended as follows:

 

(i)            The first paragraph of the definition of “Applicable Margin”
contained in Section 1 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

““Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Initial Tranche B-1 Term Loans maintained as (A) Base Rate Loans, 2.00% and
(B) LIBOR Loans, 3.00%; (ii) in the case of Initial Tranche B-2 Term Loans
maintained as (A) Base Rate Loans, 2.00% and (B) LIBOR Loans, 3.00%; (iii) in
the case of Incremental Tranche C Term Loans maintained as (A) Base Rate Loans,
3.00% and (B) LIBOR Loans, 4.00%; (iv) initially in the case of Initial
Revolving Loans maintained as (A) Base Rate Loans, 1.75% and (B) LIBOR Loans,
2.75%; (v) initially in the case of Incremental Tranche A Revolving Loans
maintained as (A) Base Rate Loans, 1.75% and (B) LIBOR Loans, 2.75%,
(vi) initially in the case of Incremental Tranche B Revolving Loans maintained
as (A) Base Rate Loans, 1.75% and (B) LIBOR Loans, 2.75%, (vii) initially, in
the case of Unutilized Revolving Loan Commitments attributable to Initial
Revolving Loan Commitments, 0.50%, (viii) initially, in the case of Unutilized
Revolving Loan Commitments attributable to Incremental Tranche A Revolving Loan
Commitments, the Applicable Margin in respect of Unutilized Revolving Loans
attributable to Initial Revolving Loan Commitments at the time of the
effectiveness of the Incremental Tranche A Revolving Loan Commitments,
(ix) initially, in the case of Unutilized Revolving Loan Commitments
attributable to Incremental Tranche B Revolving Loan Commitments, the Applicable
Margin in respect of Unutilized Revolving Loans attributable to Initial
Revolving Loan Commitments at the time of the effectiveness of the Incremental
Tranche B Revolving Loan Commitments and (x) in the case of Swingline Loans,
1.75%.  From and after each day of delivery of any certificate delivered in
accordance with the first sentence of the following paragraph indicating an
entitlement to a different margin for Initial Revolving Loans, Incremental
Tranche A Revolving Loans, Incremental Tranche B Revolving Loans, Swingline
Loans, and Unutilized Revolving Loan Commitments, attributable to Initial
Revolving Loan Commitments, Incremental Tranche A Revolving Loan Commitments and
Incremental Tranche B Revolving Loan Commitments, than that described in the
immediately preceding sentence (each, a “Start Date”) to and including the
applicable End Date described below, the Applicable Margins for such Initial

 

3

--------------------------------------------------------------------------------


 

Revolving Loans, Incremental Tranche A Revolving Loans, Incremental Tranche B
Revolving Loans, Swingline Loans and Unutilized Revolving Loan Commitments,
attributable to Initial Revolving Loan Commitments, Incremental Tranche A
Revolving Loan Commitments and Incremental Tranche B Revolving Loan Commitments
(hereinafter, the “Adjustable Applicable Margins”) shall be those set forth
below opposite the Senior Secured Leverage Ratio indicated to have been achieved
in any certificate delivered in accordance with the following sentence:

 

Senior
Secured
Leverage
Ratio

 

Unutilized
Revolving
Loan
Commitment
Margin

 

Initial
Revolving
Loan
Base Rate
Margin

 

Initial
Revolving
Loan
LIBO
Rate
Margin

 

Incremental
Tranche A
Revolving
Loan
Base Rate
Margin

 

Incremental
Tranche A
Revolving
Loan
LIBO Rate
Margin

 

Incremental
Tranche B
Revolving
Loan
Base Rate
Margin

 

Incremental
Tranche B
Revolving
Loan
LIBO Rate
Margin

 

Swingline
Loan
Base Rate
Margin

 

Greater than or equal to 2.25:1.00

 

0.500

%

1.75

%

2.75

%

1.75

%

2.75

%

1.75

%

2.75

%

1.75

%

Greater than or equal to 1.75:1.00 but less than 2.25:1.00

 

0.375

%

1.50

%

2.50

%

1.50

%

2.50

%

1.50

%

2.50

%

1.50

%

Less than 1.75:1.00

 

0.375

%

1.25

%

2.25

%

1.25

%

2.25

%

1.25

%

2.25

%

1.25

%”

 

(ii)           The definition of “Class” contained in Section 1 of the Credit
Agreement is hereby amended by inserting the text “Incremental Tranche C Term
Loans,” immediately after the text “Initial Tranche B-2 Term Loans,” appearing
therein.

 

(iii)          The definition of “Base Rate” contained in Section 1 of the
Credit Agreement is hereby amended by inserting the text “or Incremental Tranche
C Term Loans” immediately after the text “Initial Term Loans” appearing therein.

 

(iv)          The definition of “Commitment” contained in Section 1 of the
Credit Agreement is hereby amended by inserting the text “an Incremental Tranche
C Term Loan Commitment,” immediately after the text “an Initial Tranche B-2 Term
Loan Commitment,” appearing therein.

 

4

--------------------------------------------------------------------------------


 

(v)           The definition of “Credit Agreement Refinancing Indebtedness”
contained in Section 1 of the Credit Agreement is hereby amended by inserting
the text “existing Incremental Tranche C Term Loans,” immediately after the text
“Initial Tranche B-2 Term Loans,” appearing therein.

 

(vi)          The definition of “Latest Maturity Date” contained in Section 1 of
the Credit Agreement is hereby amended by inserting the text “Incremental
Tranche C Term Loans,” immediately after the text “Initial Tranche B-2 Term
Loans,” appearing therein.

 

(vii)         The definition of “LIBO Rate” contained in Section 1 of the Credit
Agreement is hereby amended by inserting the text “or Incremental Tranche C Term
Loans” immediately after the text “Initial Term Loans” appearing therein.

 

(viii)        The definition of “Maturity Date” contained in Section 1 of the
Credit Agreement is hereby amended by inserting the text “the Incremental
Tranche C Term Loan Maturity Date,” immediately after the text “the Initial
Tranche B-2 Term Loan Maturity Date,” appearing therein.

 

(ix)          The definition of “Repricing Event” contained in Section 1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

““Repricing Event” shall mean (a) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement, whether incurred directly or by way of the conversion of
the Initial Tranche B-1 Term Loans, the Initial Tranche B-2 Term Loans or the
Incremental Tranche C Term Loans into a new tranche of replacement term loans
under this Agreement) that is marketed or syndicated to banks and other
institutional lenders in financings similar to the facilities provided for in
this Agreement, (i) having an Effective Yield that is less than the applicable
Effective Yield for the Initial Tranche B-1 Term Loans, the Initial Tranche B-2
Term Loans or the Incremental Tranche C Term Loans, as the case may be, of the
respective Type and (ii) the proceeds of which are used to prepay (or, in the
case of a conversion, deemed to prepay or replace), in whole, the outstanding
principal of the Initial Tranche B-1 Term Loans, the Initial Tranche B-2 Term
Loans or the Incremental Tranche C Term Loans; provided that in no event shall
any prepayment or repayment of the Initial Tranche B-1 Term Loans, the Initial
Tranche B-2 Term Loans or the Incremental Tranche C Term Loans in connection
with a material acquisition or similar material investment permitted pursuant to
Section 10.03 hereof, a Change of Control or from the proceeds of a Tranche B-1
Debt Offering constitute a Repricing Event or (b) any effective reduction in the
Effective Yield of the Initial Tranche B-1 Term Loans, Initial Tranche B-2 Term
Loans or Incremental Tranche C Term Loans (e.g., by way of amendment or
waiver).”

 

5

--------------------------------------------------------------------------------


 

(x)           The definition of “Scheduled Initial Tranche B-2 Term Loan
Repayment” contained in Section 1 of the Credit Agreement is hereby amended by
inserting the text “(x)” immediately after the text “5.02(d)” appearing therein.

 

(xi)          The definition of “Scheduled Initial Tranche B-2 Term Loan
Repayment Date” contained in Section 1 of the Credit Agreement is hereby amended
by inserting the text “(x)” immediately after the text “5.02(d)” appearing
therein.

 

(xii)         The definition of “Term Loans” contained in Section 1 of the
Credit Agreement is hereby amended by inserting the text “Incremental Tranche C
Term Loans, other” immediately after the text “Initial Tranche B-2 Term Loans”
appearing therein.

 

(xiii)        Section 1 of the Credit Agreement is hereby further amended by
inserting the following definitions in the appropriate alphabetical order:

 

“Incremental Tranche C Term Loan Commitment” shall mean, for each Lender party
to this Agreement on the Third Amendment Effective Date, the amount set forth
opposite such Lender’s name on Schedule 1.01(b) directly below the column
entitled “Incremental Tranche C Term Loan Commitment,” as the same may from time
to time be (x) reduced or terminated pursuant hereto, (y) increased (but only
with the consent of the respective Lender) in accordance with the terms hereof
or (z) adjusted as a result of assignments to or from such Lender pursuant
hereto.

 

“Incremental Tranche C Term Loan Maturity Date” shall mean the date that is
seven years after the Third Amendment Effective Date.

 

“Incremental Tranche C Term Loans” shall have the meaning provided in
Section 2.01(b)(y).

 

“Scheduled Incremental Tranche C Term Loan Repayment” shall have the meaning
provided in Section 5.02(d)(y).

 

“Scheduled Incremental Tranche C Term Loan Repayment Date” shall have the
meaning provided in Section 5.02(d)(y).

 

“Third Amendment” shall mean that certain Third Amendment to Credit Agreement,
dated as of June 27, 2016, among the Borrower, the Guarantors party thereto, the
financial institutions party thereto as Additional Lenders and Lenders, and the
Administrative Agent.

 

“Third Amendment Effective Date” shall mean the first date that all of the
conditions precedent in Section 4 of the Third Amendment are satisfied or waived
in accordance with Section 4 of the Third Amendment.

 

“Tranche C Term Lender” shall mean, at any time, any Lender that has a Tranche C
Term Loan Commitment or an Incremental Tranche C Term Loan at such time.

 

6

--------------------------------------------------------------------------------


 

“Tranche C Term Loan Commitment” shall mean, as to each Term Lender, its
Incremental Tranche C Term Loan Commitment.

 

(xiv)        Section 2.01(b) of the Credit Agreement is hereby amended by
inserting the text “(x)” immediately prior to the first word thereof and
inserting the following text immediately prior to the “.” appearing at the end
of the first sentence thereof:

 

“ and (y) subject to and upon the terms and conditions set forth herein, each
Lender with an Incremental Tranche C Term Loan Commitment severally agrees to
make a term loan or term loans (each, an “Incremental Tranche C Term Loan” and,
collectively, the “Incremental Tranche C Term Loans”) to the Borrower, which
Incremental Tranche C Term Loans (i) shall be incurred pursuant to a single
drawing on the Third Amendment Effective Date, (ii) shall be denominated in
Dollars, (iii) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or LIBOR Loans; provided that except as otherwise specifically provided in
Section 2.10(b), all Incremental Tranche C Term Loans comprising the same
Borrowing shall at all times be of the same Type and (iv) shall be made by each
such Lender in that aggregate principal amount which does not exceed the
Incremental Tranche C Term Loan Commitment of such Lender on the Third Amendment
Effective Date.”

 

(xv)         Section 2.01(b) of the Credit Agreement is hereby further amended
by inserting the text “and Incremental Tranche C Term Loans” immediately after
the text “Initial Tranche B-2 Term Loans” in the final sentence appearing
therein.

 

(xvi)        The first sentence of Section 2.03(a) of the Credit Agreement is
hereby amended by (x) inserting the text “Incremental Tranche C Term Loans”
immediately after the text “Initial Tranche B-2 Term Loans,” appearing in clause
(iii) thereof and (y) inserting the text “; provided, further, that the Notice
of Borrowing in respect of the Incremental Tranche C Term Loans and any
Revolving Loans to be borrowed on the Third Amendment Effective Date may be
delivered on the Third Amendment Effective Date” immediately prior to the “.”
appearing at the end thereof.

 

(xvii)       Section 2.07 of the Credit Agreement is hereby amended by
(x) inserting the text “Incremental Tranche C Term Loans,” immediately after the
text “Initial Tranche B-2 Term Loans,” appearing therein and (y) inserting the
text “Incremental Tranche C Term Loan Commitments,” immediately after the text
“Initial Tranche B-2 Term Loan Commitments,” appearing therein.

 

(xviii)      Section 2.15(b) of the Credit Agreement is hereby amended by
amending and restating clause (i)(II) of the proviso to clause (z) thereof as
follows:

 

“(II) the Effective Yield for such new tranche of Incremental Term Loans may
exceed the Effective Yield then applicable to the Initial Tranche B-2 Term Loans
and the Incremental Tranche C Term Loans, provided that, (1) in the case of any

 

7

--------------------------------------------------------------------------------


 

Incremental Amendment providing for such new tranche of Incremental Term Loans
to become effective prior to the date that is 18 months after the Closing Date,
and which new tranche of Incremental Term Loans is pari passu in right of
payment and security to the Initial Tranche B-2 Term Loans, the Effective Yield
for the Initial Tranche B-2 Term Loans shall be increased (to the extent
necessary) such that the Effective Yield thereof is not less than the Effective
Yield of such new tranche of Incremental Term Loans minus 0.50% and (2) in the
case of any Incremental Amendment providing for such new tranche of Incremental
Term Loans following the date of Third Amendment, and which new tranche of
Incremental Term Loans is pari passu in right of payment and security to the
Incremental Tranche C Term Loans, the Effective Yield for the Incremental
Tranche C Term Loans shall be increased (to the extent necessary) such that the
Effective Yield thereof is not less than the Effective Yield of such new tranche
of Incremental Term Loans minus 0.50%,”

 

(xix)        The final sentence of Section 4.01(f) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“If any Repricing Event in respect of the Incremental Tranche C Term Loans
occurs after the Third Amendment Effective Date but prior to the six month
anniversary of the Third Amendment Effective Date, the Borrower agrees to pay to
the Administrative Agent, for the ratable account of each Lender with
Incremental Tranche C Term Loans that are subject to such Repricing Event
(including any Lender which is replaced pursuant to Section 2.13 as a result of
its refusal to consent to an amendment giving rise to such Repricing Event), a
fee in an amount equal to 1.00% of the aggregate principal amount of the
Incremental Tranche C Term Loans subject to such Repricing Event.  All such fees
payable hereunder shall be earned, due and payable upon the date of the
occurrence of the respective Repricing Event.”

 

(xx)         Section 4.03 of the Credit Agreement is hereby amended by inserting
the following clause (d) at the end thereof:

 

“(d)         The total Incremental Tranche C Term Loan Commitment (and the
Incremental Tranche C Term Loan Commitment of each Lender) shall terminate in
its entirety on the Third Amendment Effective Date (after giving effect to the
incurrence of Incremental Tranche C Term Loans on such date).”

 

(xxi)        Clause (vii) of Section 5.01 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

“(vii) each voluntary prepayment of Initial Tranche B-1 Term Loans and Initial
Tranche B-2 Term Loans pursuant to this Section 5.01 in connection with a
Repricing Event made prior to the twelve month anniversary of the Closing Date
and each voluntary prepayment of Incremental Tranche C Term Loans pursuant to
this Section 5.01 in connection with a Repricing Event made after the Third
Amendment Effective Date but prior to the six month anniversary of the Third

 

8

--------------------------------------------------------------------------------


 

Amendment Effective Date shall, in each case, be subject to the payment of a fee
as, and to the extent required by, Section 4.01(f).”

 

(xxii)       Section 5.02(d) of the Credit Agreement is hereby amended by
inserting the text “(x)” immediately prior to the first word thereof and
inserting the following text at the end thereof immediately prior to
Section 5.02(e):

 

“and (y) in addition to any other mandatory repayments pursuant to this
Section 5.02, (i) on the last day of each of the Borrower’s Fiscal Quarters,
commencing with the first full Fiscal Quarter of the Borrower ended after the
Third Amendment Effective Date (each such date, together with the Incremental
Tranche C Term Loan Maturity Date, a “Scheduled Incremental Tranche C Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of Incremental Tranche C Term Loans, to the extent then outstanding, in an
aggregate amount equal to 0.25% of the aggregate principal Dollar amount of all
Incremental Tranche C Term Loans outstanding on the Third Amendment Effective
Date and (ii) on the Incremental Tranche C Term Loan Maturity Date, the
aggregate principal amount of all Incremental Tranche C Term Loans on such date
(each such repayment, as the same may be reduced as provided herein, a
“Scheduled Incremental Tranche C Term Loan Repayment”).”

 

(xxiii)      Section 5.02(h) of the Credit Agreement is hereby amended by
inserting the following text immediately after the word “Initial Tranche B-2
Term Loans” appearing at the end thereof:

 

“and the Incremental Tranche C Term Loans, on a pro rata basis”.

 

(xxiv)     Section 9.09 of the Credit Agreement is hereby amended by inserting
the following clause (c) at the end thereof:

 

“(c)         All proceeds of the Incremental Tranche C Term Loans will be used
to finance the Delta Transactions (as defined in the Third Amendment) and to pay
fees, premiums and expenses (including any original issue discount or
upfront-fees with respect to the Incremental Tranche C Term Loans and the other
Delta Transactions) incurred in connection with the Delta Transactions; provided
that any proceeds in excess of those used as contemplated above may be retained
by the Borrower and used by it and its Restricted Subsidiaries for the purposes
described in preceding clause (b).”

 

(xxv)      Section 13.10(b) of the Credit Agreement is hereby amended by
inserting the text “Incremental Tranche C Term Loans” immediately following the
text “Initial Tranche B-2 Term Loans,” appearing in clause (A) at the end
thereof.

 

(b)           Effective as of the Third Amendment Effective Date, Schedule
1.01(b) of the Credit Agreement is hereby amended and restated in its entirety
in the form attached hereto as Annex I hereto.

 

9

--------------------------------------------------------------------------------


 

SECTION 3.  Reference To And Effect Upon The Credit Agreement.

 

(a)           From and after the Third Amendment Effective Date, (i) the term
“Agreement” in the Credit Agreement, and all references to the Credit Agreement
in any other Credit Document, shall mean the Credit Agreement as modified
hereby, and (ii) this Third Amendment shall constitute a Credit Document for all
purposes of the Credit Agreement and the other Credit Documents.

 

(b)           Each Credit Party, by its signature below, hereby confirms that
(i) its Guaranty and each Security Document to which it is a party remains in
full force and effect and (ii) its Guaranty and each Security Document to which
it is a party covers all Obligations, in each case after giving effect to this
Third Amendment.

 

(c)           This Third Amendment is limited as specified and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Credit Document.

 

SECTION 4.  Effectiveness.

 

(a)           This Third Amendment shall become effective at such time (the
“Third Amendment Effective Date”) when each of the following conditions shall
have been satisfied (or waived by the Delta Initial Lenders):

 

(i)            this Third Amendment shall have been duly executed and delivered
by the Borrower, the other Credit Parties, the Revolving Commitment Increase
Lenders and the Administrative Agent;

 

(ii)           prior to, or substantially concurrently with the Third Amendment
Effective Date, the Delta Refinancing shall have been (or shall be) consummated;

 

(iii)          subject to the Limited Conditionality Provision (as defined
below), each of the Delta Target Entities, to the extent required to become a
Subsidiary Guarantor pursuant to Section 9.10(d) of the Credit Agreement
(determined without regard to any grace periods contained therein), shall have
executed and delivered to the Delta Lead Arrangers (and/or to the Administrative
Agent or the Collateral Trustee (as appropriate)) an Additional Guarantor
Accession Agreement (as defined in the Intercreditor Agreement) and a supplement
in the form of Exhibit A to the Guarantee and Collateral Agreement and the Delta
Lead Arrangers (and/or the Administrative Agent (as appropriate)) shall have
received (in each case, subject to the Limited Conditionality Provision):

 

A.                  (v) customary closing certificates with respect to the Delta
Target Entities that become Credit Parties on the Third Amendment Effective Date
in form and substance consistent with those delivered on the Second Amendment
Effective Date, (w) a good standing certificate (or local equivalent) from the
jurisdiction of organization of each Delta Target Entity that becomes a Credit
Party on the Third Amendment Effective Date dated as of a recent date, (x) a
Notice of Borrowing with

 

10

--------------------------------------------------------------------------------


 

respect to the Incremental Tranche C Term Loans and/or Revolving Loans, in each
case, that are to be made on the Third Amendment Effective Date (it being agreed
that no Notice of Borrowing or notice of repayment shall be required in
connection with the borrowings and adjustments set forth in Section 7 hereof),
(y) a customary (as determined by the Borrower in consultation with the Delta
Lead Arrangers) legal opinion received from White & Case LLP, New York counsel
to the Credit Parties, and addressed to the Administrative Agent, the Collateral
Trustee and the Incremental Lenders and dated the Third Amendment Effective
Date, and (z) the results of UCC, tax and judgment lien searches with respect to
each of the Delta Target Entities that become Credit Parties on the Third
Amendment Effective Date run in the jurisdiction of formation of each such Delta
Target Entity;

 

B.                  a solvency certificate from the chief financial officer (or
other officer with reasonably equivalent responsibilities) of the Borrower
substantially in the form delivered on the Second Amendment Effective Date; and

 

C.                  the other documents and instruments required to be delivered
pursuant to Section 9.10(d) of the Credit Agreement (without giving regard to
the deadlines for delivery set forth therein but subject to the Limited
Conditionality Provision) necessary to establish that the Collateral Trustee
will have perfected security interests in the Collateral to be acquired on the
Third Amendment Effective Date pursuant to the Delta Transactions;

 

(iv)          substantially concurrently with the effectiveness of the
Incremental Tranche B Revolver Increase and the availability of the Incremental
Tranche C Term Loans on the Third Amendment Effective Date, the Delta
Acquisition shall be consummated in accordance with the terms of the Delta
Acquisition Agreement; but without giving effect to any amendments, waivers or
consents by the Borrower that are materially adverse to the interests of the
Delta Initial Lenders in their respective capacities as such without the consent
of the Delta Initial Lenders, such consent not to be unreasonably withheld,
delayed or conditioned (it being understood that (a) any decrease in the
purchase price shall not be materially adverse to the interests of the Delta
Initial Lenders so long as such decrease is allocated to reduce the Incremental
Tranche C Term Loans and the Equity Financing (as defined in the Delta
Acquisition Agreement) on a dollar-for-dollar basis (it being understood and
agreed that any decrease in the purchase price due to purchase price adjustments
contemplated in the Acquisition Agreement as in effect on February 24, 2016
shall not (i) be materially adverse to the Delta Initial Lenders or (ii) require
any reduction of the Incremental Tranche C Term Loans and the Equity Financing
(as defined in the Delta Acquisition Agreement)), (b) any increase in the
purchase price shall not be materially adverse to the Delta Initial Lenders so
long as such increase is funded by amounts available to the Borrower to fund
such increase (it being understood and agreed that any increase in the purchase
price due to purchase price adjustments contemplated in the Acquisition
Agreement as in effect on February 24, 2016 shall not be materially adverse to
the Delta Initial Lenders), (c) the granting of any consent under the
Acquisition Agreement that is not materially adverse to the interests of the
Delta Initial Lenders shall not otherwise constitute an amendment or waiver) and
(d) 

 

11

--------------------------------------------------------------------------------


 

any amendment, amendment and restatement of, or other waiver or consent to, the
Delta Acquisition Agreement to (i) reflect the Borrower as the sole “Sponsor”
thereunder and related changes to reflect the Borrower as providing all of the
Equity Financing contemplated (and as defined) therein (with no reduction to the
aggregate amount thereof) and/or (ii) reflect the Incremental Tranche B Revolver
Increase and the Incremental Tranche C Term Loans as the Debt Financing
thereunder, in each case shall not be materially adverse to the Delta Initial
Lenders.

 

(v)           the Delta Acquisition Agreement Representations and the Delta
Specified Representations shall be true and correct in all material respects;

 

(vi)          except as set forth on Schedule 5.7 to the Delta Acquisition
Agreement as in effect on February 24, 2016, since December 31, 2015, there has
not been any event, change, occurrence or circumstance that has had, or would
reasonably be expected to result in, a Delta Acquisition Funding Date Material
Adverse Effect;

 

(vii)                         the Delta Initial Lenders shall have received
(a) the audited consolidated balance sheets of the Delta Target, as of and for
the years ended December 31, 2013, 2014 and 2015 and the audited consolidated
statements of income, cash flows and shareholder’s equity for the twelve-month
periods ended December 31, 2013, 2014 and 2015, (b) unaudited consolidated
balance sheets and related statements of income and cash flows of the Delta
Target for each fiscal quarter (except the fourth fiscal quarter of any fiscal
year) commencing with the fiscal quarter ending March 31, 2016 and ended at
least 45 days prior to the Third Amendment Effective Date and (c) a pro forma
consolidated balance sheet and related pro forma statement of income of the
Borrower as of the last day of and for the most recently completed four fiscal
quarter period ended at least 45 days prior to the Third Amendment Effective
Date for which financial statements were required to be delivered pursuant to
preceding clause (b), prepared after giving effect to the Delta Transactions as
if the Delta Transactions had occurred as of such date (in the case of such
balance sheet) or at the beginning of such period (in the case of the statement
of income) (it being agreed that the filing by the Borrower with the SEC of the
pro forma financial statements contained in the Form 8K filed by the Borrower in
connection with the Delta Transactions satisfy this clause (c) for all purposes
hereof);

 

(viii)        all fees required to be paid on the Third Amendment Effective Date
and all expenses required to be paid on the Third Amendment Effective Date, in
each case, in connection with the effectiveness of the Incremental Tranche B
Revolver Increase and the incurrence of the Incremental Tranche C Term Loans
and, in the case of expenses, to the extent invoiced at least two Business Days
prior to the Third Amendment Effective Date, shall have been paid;

 

(ix)          the Delta Lead Arrangers (and/or the Administrative Agent (as
applicable)) shall have received at least three business days prior to the Third
Amendment Effective Date all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, that has been

 

12

--------------------------------------------------------------------------------


 

reasonably requested by the Delta Initial Lenders at least ten days in advance
of the Third Amendment Effective Date; and

 

(x)           the conditions precedent to the incurrence of the Incremental
Tranche B Revolver Increase and the Incremental Tranche C Term Loans set forth
in Section 2.15(a) (v) of the Credit Agreement shall have been satisfied
(provided that, for the avoidance of doubt, it is understood and agreed by the
parties to this Third Amendment that the conditions applicable to the incurrence
of the Incremental Tranche C Term Loans or the effectiveness of the Incremental
Tranche C Revolver Increase set forth in clauses (ii) and (iv) of
Section 2.15(a) of the Credit Agreement (and clause (v) of such Section as it
relates to such clauses (ii) and (iv)) shall not be conditions to the occurrence
of the Third Amendment Effective Date or to the incurrence of the Incremental
Tranche C Loans or the effectiveness of the Incremental Tranche C Revolver
Increase).

 

(b)           Notwithstanding anything in this Third Amendment or any letter
agreement or other undertaking concerning the financing of the transactions
contemplated by this Third Amendment to the contrary, (i) the terms of the
documentation entered into in connection with the establishment of the
Incremental Tranche B Revolver Increase and the incurrence of the Incremental
Tranche C Term Loans on the Third Amendment Effective Date shall be in a form
such that they do not impair the availability of the Incremental Tranche B
Revolver Increase or the Incremental Tranche C Term Loans on the Third Amendment
Effective Date if the conditions set forth in Section 4(a) hereof are satisfied
or waived by the Delta Initial Lenders (and, if applicable, waived in accordance
with the terms of the Credit Agreement), it being understood that, (1) to the
extent any lien search or Collateral (including the creation or perfection of
any security interest) is not or cannot be provided on the Third Amendment
Effective Date (other than (x) a lien on Collateral that may be perfected solely
by the filing of a financing statement under the UCC and (y) a pledge of the
equity interests in the Delta Target Entities directly acquired by the Borrower
on the Third Amendment Effective Date and constituting Collateral required to be
pledged under the Credit Agreement with respect to which a lien may be perfected
by the delivery of a stock (or equivalent) certificate) after the Borrower’s use
of commercially reasonable efforts to do so without undue burden or expense,
then the provision and/or perfection of such lien search or Collateral shall not
constitute a condition precedent to the availability of the Incremental Tranche
B Revolver Increase or to the availability and initial funding of the
Incremental Tranche C Term Loans on the Third Amendment Effective Date but may
instead be delivered and/or perfected within 60 days (or, with respect to any
Mortgage, 90 days) (or, in each case, such longer period as the Collateral
Trustee may agree in its reasonable discretion) after the Third Amendment
Effective Date pursuant to arrangements consistent with the requirements of
Section 9.10 of the Credit Agreement and (2) without limitation of clause (1),
with respect to guarantees and security to be provided by the Delta Target
Entities as set forth in Section 4(a)(iii) that are required to become
Subsidiary Guarantors, if such guarantees and security cannot be provided as a
condition precedent because the directors or managers of such entities have not
authorized such guarantees and security and the elections of new directors or
managers to authorize such guarantees and security has not taken place prior to
the Third Amendment Effective Date (such guarantees and security, “Duly
Authorized Guarantees and Security” and any such entity subject to such
limitation referenced to in this clause (2), each, a “Deferred Loan Party”),
such elections shall take place, such authorizations shall be provided and such
Duly

 

13

--------------------------------------------------------------------------------


 

Authorized Guarantees and Security (and the documentation required to be
delivered by such Deferred Loan Parties pursuant to Section 4(a)(iii)) shall be
provided no later than 11:59 p.m. (New York City time) on the Third Amendment
Effective Date, and (ii) the only conditions (express or implied) to the
availability of the Incremental Tranche B Revolver Increase or to the
availability and initial funding of the Incremental Tranche C Term Loans on the
Third Amendment Effective Date are those expressly set forth in
Section 4(a) hereof, and such conditions shall be subject in all respects to the
provisions of this Section 4(b).  This paragraph and the provisions contained
herein are referred to in this Third Amendment as the “Limited Conditionality
Provision”.

 

SECTION 5.  Definitions. As used in this Third Amendment, the following terms
have the meaning specified below:

 

“Delta Acquisition” means the purchase by the Borrower, directly or indirectly,
of one hundred percent (100%) of the voting equity interests of the Delta
Target.

 

“Delta Acquisition Agreement” means the Stock Purchase Agreement, dated
February 24, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the provisions hereof
and thereof, together with all schedules and exhibits thereto), among inter
alia, Atlas Power Finance, LLC, an indirect domestic Subsidiary of the Borrower,
and International Power, S.A., whereby the Borrower, indirectly, will consummate
the Delta Acquisition.

 

“Delta Acquisition Agreement Representations” means such of the representations
made by or on behalf of the Delta Target Entities in the Delta Acquisition
Agreement as are material to the interests of the Delta Initial Lenders, but
only to the extent that the Borrower or the Borrower’s applicable Affiliate has
the right to terminate its obligations under the Delta Acquisition Agreement or
refuse to consummate the Delta Acquisition as a result of a breach of such
representations in the Delta Acquisition Agreement.

 

“Delta Acquisition Funding Date Material Adverse Effect” a Material Adverse
Effect (as defined in the Delta Acquisition Agreement as in effect on
February 24, 2016).

 

“Delta Initial Lenders” means Morgan Stanley Senior Funding, Inc, BNP Paribas,
Crédit Agricole Corporate and Investment Bank, and SunTrust Bank, in their
capacity as Incremental Lenders on the Third Amendment Effective Date.

 

“Delta Lead Arrangers” means Morgan Stanley Senior Funding, Inc., Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Royal Bank of Canada and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., BNP Paribas Securities Corp, Crédit Agricole
Corporate and Investment Bank, and SunTrust Robinson Humphrey, Inc., in their
capacities as joint lead arrangers and joint bookrunners for the Incremental
Tranche C Term Loans.

 

“Delta Refinancing” means the repayment, redemption, defeasance, discharged,
refinancing or termination (including by way of provision of the irrevocable
notice for the repayment or redemption thereof) of existing third party debt for
borrowed money of the Target

 

14

--------------------------------------------------------------------------------


 

Entities and all security and guarantees in respect thereof released and
discharged except to the extent permitted to remain outstanding pursuant to the
terms of the Delta Acquisition Agreement

 

“Delta Specified Representations” means the representations and warranties set
forth in the Credit Agreement made with respect to the Borrower and the
Guarantors relating to: organizational existence; organizational power and
authority (as it relates to due authorization, execution and delivery of this
Third Amendment); due authorization, execution and delivery of this Third
Amendment, and enforceability, in each case, as it relates to entering into and
performance under this Third Amendment; solvency on the Third Amendment
Effective Date (after giving effect to the Delta Transactions) of the Borrower
and its subsidiaries taken as a whole; no conflicts of this Third Amendment with
charter documents; Federal Reserve margin regulations; the Investment Company
Act; the PATRIOT Act; OFAC; FCPA; and, subject to the Limited Conditionality
Provision, the validity and perfection of security interests with respect to the
Collateral to be acquired on the Third Amendment Effective Date pursuant to the
Delta Transactions (subject to security interests and liens permitted under the
Credit Agreement).

 

“Delta Target” means GDF Suez Energy North America, Inc.

 

“Delta Target Entities” means collectively, GDF Suez Energy North America, Inc.
and its subsidiaries to be acquired pursuant to the Delta Acquisition Agreement.

 

“Delta Transactions” means, collectively: (1) the Delta Acquisition, (2) the
Borrower obtaining the Incremental Tranche B Revolver Increase, (3) the Borrower
obtaining the Incremental Tranche C Term Loans, (4) the Delta Refinancing and
(5) the payment of fees, premiums, expenses and other transaction costs incurred
in connection with the foregoing, including to fund any original issue discount
and upfront fees (the “Transaction Costs”).

 

“Dynegy Finance IV” means, Dynegy Finance IV, Inc., a Wholly-Owned Domestic
Subsidiary of the Borrower that is an Unrestricted Subsidiary.

 

“Dynegy Finance IV Credit Agreement” means the Term Loan Credit Agreement, dated
as of June 27, 2016, among Dynegy Finance IV, the lenders party thereto from
time to time, and Morgan Stanley Senior Funding, Inc., as administrative agent,
as amended, restated, amended and restated, refinanced and/or replaced from time
to time.

 

“Dynegy Finance IV Credit Documents” means, collectively, the Dynegy Finance IV
Credit Agreement and the Dynegy Finance IV Escrow Agreement.

 

“Dynegy Finance IV Escrow Agreement” means the Escrow Agreement, dated as of
June 27, 2016, among Dynegy Finance IV, the Morgan Stanley Senior Funding, Inc.,
as administrative agent and Wilmington Trust, National Association, as escrow
agent, as amended, restated, amended and restated, refinanced and/or replaced
from time to time.

 

SECTION 6.  Conversion and Deemed Issuance.        It is understood and agreed
by the parties to this Third Amendment that, notwithstanding anything to the
contrary contained herein or in any other Credit Document, upon the Third
Amendment Effective Date, (w) the outstanding principal amount of Term Loans
outstanding pursuant to and as defined in the

 

15

--------------------------------------------------------------------------------


 

Dynegy Finance IV Credit Agreement (i.e., the original principal amount of such
Term Loans less all voluntary and mandatory prepayments previously made with
respect thereto pursuant to Sections 5.01 and 5.02 of the Dynegy Finance IV
Credit Agreement) that are released from escrow to or at the direction of the
Borrower or Dynegy Finance IV pursuant to the terms of the Dynegy Finance IV
Credit Documents shall be automatically converted into Incremental Tranche C
Term Loans, which shall be deemed issued under, and outstanding pursuant to,
this Third Amendment and the Credit Agreement (the “Conversion and Deemed
Issuance”); such released and converted loans, the “Converted Loans”), (x) upon
the Conversion and Deemed Issuance the lenders of the Converted Loans shall be
deemed to be Incremental Tranche C Term Lenders for all purposes hereunder and
under the Credit Agreement, (y) upon the Conversion and Deemed Issuance, all
accrued but unpaid interest in respect of the Converted Loans shall continue to
accrue and shall become payable, as set forth in Section 2.08(d) of the Credit
Agreement  and (z) the Conversion and Deemed Issuance of the Converted Loans
shall satisfy the obligations of the Tranche C Term Lenders to make Incremental
Tranche C Term Loans to the Borrower on the Third Amendment Effective Date
pursuant to the terms hereof in an amount equal to (but not in excess of) the
aggregate principal amount of such Converted Loans.

 

SECTION 7.  Loan Adjustments.    In accordance with Section 2.15(h) of the
Credit Agreement, upon the incurrence of the Incremental Tranche B Revolver
Increase, (x) each RL Lender immediately prior to such incurrence will
automatically and without further act be deemed to have assigned to each
Incremental Revolving Lender, and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such RL Lender’s participations hereunder in outstanding Letters of Credit and
Swingline Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Letters of Credit and (ii) participations
hereunder in Swingline Loans held by each RL Lender (including each such
Incremental Revolving Lender) will equal the percentage of the aggregate
Revolving Loan Commitments of all RL Lenders represented by such RL Lender’s
Revolving Loan Commitment and (y) if, on the Third Amendment Effective Date,
there are any Revolving Loans outstanding, such Revolving Loans shall on or
prior to the effectiveness of the Incremental Tranche B Revolver Increase be
prepaid from the proceeds of Revolving Loans made under the Credit Agreement
(reflecting such increase in Revolving Loan Commitments pursuant to the
Incremental Tranche B Revolver Increase), which prepayment shall be accompanied
by accrued interest on the Revolving Loans being prepaid and any costs incurred
by any Lender pursuant to such prepayment in accordance with Section 2.11 of the
Credit Agreement.

 

SECTION 8.  Waiver.        Except as explicitly set forth in Section 4 of this
Third Amendment, each Additional Lender and Lender party hereto agrees, solely
with respect to the occurrence of the Third Amendment Effective Date and the
Credit Events to occur on the Third Amendment Effective Date (including the
incurrence of the Incremental Tranche C Term Loans and the incurrence of the
Incremental Tranche B Revolver Increase), (x) to waive any conditions precedent
to the incurrence of the Incremental Tranche C Term Loans and the Incremental
Tranche B Revolver Increase set forth in Section 7 of the Credit Agreement,
(y) for the avoidance of doubt, the conditions applicable to the incurrence of
the Incremental Tranche C Term Loans and the effectiveness of the Incremental
Tranche C Revolver Increase set forth in

 

16

--------------------------------------------------------------------------------


 

clauses (ii) and (iv) of Section 2.15(a) of the Credit Agreement (and clause
(v) of such Section as it relates to such clauses (ii) and (iv)) shall not be
conditions to the occurrence of the Third Amendment Effective Date and (z) the
funding of the Incremental Tranche C Term Loans may be effected through the
release of escrowed funds incurred by Dynegy Finance IV (pursuant to the Dynegy
Finance IV Credit Documents) for such purpose and disbursed to, or at the
direction of, the Borrower and/or Dynegy Finance IV, which disbursement may be
deemed to be the funding of the Incremental Tranche C Term Loans (including by
way of the conversion of loans described in Section 6 hereof and in the Dynegy
Finance IV Credit Agreement).

 

SECTION 9.  Counterparts, Etc.     This Third Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this Third Amendment by
delivering by facsimile or other electronic transmission a signature page of
this Third Amendment signed by such party, and any such facsimile or other
electronic signature shall be treated in all respects as having the same effect
as an original signature.  Section headings in this Third Amendment are included
herein for convenience of reference only and shall not constitute part of this
Third Amendment for any other purpose.

 

SECTION 10.  Termination.            In the event that the Third Amendment
Effective Date does not occur on or before 11:59 p.m., New York City time, on
the earliest of (a) the Termination Date (as defined in the Delta Acquisition
Agreement as in effect on February 24, 2016, without regard to any extensions
provided for therein) if the Delta Acquisition shall not have occurred on or
prior to such date, (b) the date of the termination of the Delta Acquisition
Agreement by the Borrower or its respective Subsidiaries or with the written
consent of the Borrower or its respective Subsidiaries, in each case prior to
the closing of the Delta Acquisition and (c) the date of the closing of the
Delta Acquisition without the use of the Incremental Tranche C Term Loans, then
this Third Amendment shall automatically terminate unless the Borrower and the
initial Incremental Lenders shall, in their sole discretion, agree to an
extension.  Each party hereto, on behalf of itself and its applicable
affiliates, agrees that, in the event the Atlas Commitment Letter (as defined in
the Engagement Letter relating to this Third Amendment) has not been terminated
by the Borrower (or its applicable affiliate) on or prior to July 31, 2016, this
Third Amendment shall automatically terminate and be of no further force and
effect.

 

SECTION 11.  Governing Law. This Third Amendment and the rights and obligations
of the parties under this Third Amendment shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York; provided,
that (a) the interpretation of the definition of “Delta Acquisition Funding Date
Material Adverse Effect” (and whether or not a Delta Acquisition Funding Date
Material Adverse Effect has occurred), (b) the determination of the accuracy of
any Delta Acquisition Agreement Representation and whether as a result of any
inaccuracy thereof the Borrower or its applicable Affiliate has the right to
terminate its obligations under the Delta Acquisition Agreement or refuse to
consummate the Delta Acquisition and (c) the determination of whether the Delta
Acquisition has been consummated in accordance with the terms of the Delta
Acquisition Agreement and, in any case, claims or disputes arising out of any
such interpretation or determination or any aspect thereof, in

 

17

--------------------------------------------------------------------------------


 

each case, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.  Each
of the parties hereto irrevocably agrees to waive all right to trial by jury in
any suit, action, proceeding or counterclaim (whether based upon contract, tort
or otherwise) related to or arising out of this Third Amendment.

 

SECTION 12.  Jurisdiction. Each of the parties hereto irrevocably and
unconditionally (a) submits to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan in the City of New York (or
any appellate court therefrom) over any suit, action or proceeding arising out
of or relating to this Third Amendment, the transactions contemplated hereby or
the performance of services hereunder and agrees that all claims in respect of
any such suit, action or proceeding shall be heard and determined in such New
York state, or to the extent permitted thereby, such federal court sitting in
the Borough of Manhattan in the City of New York (or any appellate court
therefrom) and (b) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit or the judgment or in any other matter provided by law.  You and we agree
that service of any process, summons, notice or document by registered mail
addressed to such person shall be effective service of process against such
person for any suit, action or proceeding brought in any such court.  Each of
the parties hereto hereby irrevocably and unconditionally waives any objection
to the laying of venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding has been
brought in an inconvenient forum.  Upon the Third Amendment Effective Date, the
provisions of this Section 12 shall be replaced with the corresponding
provisions under the Credit Agreement.

 

SECTION 13.  Direction; Administrative Agent. The Incremental Lenders party
hereto hereby direct the Administrative Agent to execute and deliver this Third
Amendment.  Notwithstanding anything herein to the contrary, it is understood
and agreed by the parties hereto that (i) the protections afforded to the
Administrative Agent in Section 12.05 of the Credit Agreement shall extend to
any note, writing, resolution, notice, statement, certificate, telex, teletype
or telecopier message, cablegram, order, electronic mail message, telephone
message or other electronic medium signed, or other document or conversation or
other information sent or made by Administrative Agent (under and as defined in
the Dynegy Finance IV Credit Document, the “Escrow Loans Administrative Agent”)
in connection with any Conversion and Deemed Issuance of the Converted Loans
(including, without limitation, with respect to the aggregate principal amount
of the Converted Loans (or any portion thereof) outstanding on the Third
Amendment Effective Date, the identity and administrative details of the lenders
with respect to the Converted Loans outstanding on the Third Amendment Effective
Date and the amount of any accrued and unpaid interest, fees or other amounts
with respect thereto on the Third Amendment Effective Date) and (ii) the
Administrative Agent may deem and treat each lender of Converted Loans specified
in the register delivered to it by the Escrow Loans Administrative Agent in
connection with the Converted Loans with respect to any amount owing under the
Dynegy Finance IV Credit Agreement as the owner thereof for all purposes unless
a written notice of assignment, negotiation or transfer thereof shall have been
filed with, or delivered to, the Administrative Agent.  The provisions set forth
in this Section 13 may not be amended, waived or otherwise modified without the
written consent of the Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

[Signature Pages to follow]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Third Amendment has been executed by the parties hereto
as of the date first written above.

 

 

 

DYNEGY INC.

 

 

 

By:

/s/ Siddharth Manjeshwar

 

 

Name:

Siddharth Manjeshwar

 

 

Title:

Vice President and Treasurer

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BLUE RIDGE GENERATION LLC

 

CASCO BAY ENERGY COMPANY, LLC

 

DYNEGY COAL HOLDCO, LLC

 

DYNEGY COAL INVESTMENTS HOLDINGS, LLC

 

DYNEGY COAL TRADING & TRANSPORTATION, L.L.C.

 

DYNEGY ENERGY SERVICES, LLC

 

DYNEGY ENERGY SERVICES (EAST), LLC

 

DYNEGY EQUIPMENT, LLC

 

DYNEGY GAS HOLDCO, LLC

 

DYNEGY GAS IMPORTS, LLC

 

DYNEGY GAS INVESTMENTS, LLC

 

DYNEGY GAS INVESTMENTS HOLDINGS, LLC

 

DYNEGY GASCO HOLDINGS, LLC

 

DYNEGY KENDALL ENERGY, LLC

 

DYNEGY MARKETING AND TRADE, LLC

 

DYNEGY MIDWEST GENERATION, LLC

 

DYNEGY MORRO BAY, LLC

 

DYNEGY MOSS LANDING, LLC

 

DYNEGY OAKLAND, LLC

 

DYNEGY POWER, LLC

 

DYNEGY POWER MARKETING, LLC

 

DYNEGY SOUTH BAY, LLC

 

HAVANA DOCK ENTERPRISES, LLC

 

ONTELAUNEE POWER OPERATING COMPANY, LLC

 

SITHE/INDEPENDENCE LLC

 

 

 

 

 

By:

/s/ Siddharth Manjeshwar

 

 

Name:

Siddharth Manjeshwar

 

 

Title:

Vice President and Treasurer

 

 

 

BLACK MOUNTAIN COGEN, INC.

 

DYNEGY ADMINISTRATIVE SERVICES COMPANY

 

DYNEGY GLOBAL LIQUIDS, INC.

 

DYNEGY OPERATING COMPANY

 

DYNEGY POWER GENERATION INC.

 

ILLINOVA CORPORATION

 

SITHE ENERGIES, INC.

 

 

 

By:

/s/ Siddharth Manjeshwar

 

 

Name:

Siddharth Manjeshwar

 

 

Title:

Vice President and Treasurer

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MASSPOWER, a Massachusetts general partnership

 

 

 

By: Masspower Partners II, LLC, its Managing Partner

 

 

 

 

 

By:

/s/ Siddharth Manjeshwar

 

 

Name:

Siddharth Manjeshwar

 

 

Title:

Vice President and Treasurer

 

 

 

DIGHTON POWER, LLC

 

DYNEGY RESOURCE II, LLC

 

DYNEGY RESOURCE III, LLC

 

DYNEGY RESOURCE HOLDINGS, LLC

 

DYNEGY RESOURCES GENERATING HOLDCO, LLC

 

DYNEGY RESOURCES HOLDCO I, LLC

 

DYNEGY RESOURCES HOLDCO II, LLC

 

DYNEGY RESOURCES MANAGEMENT, LLC

 

ELWOOD ENERGY HOLDINGS, LLC

 

ELWOOD ENERGY HOLDINGS II, LLC

 

ELWOOD EXPANSION HOLDINGS, LLC

 

ELWOOD SERVICES COMPANY, LLC

 

EQUIPOWER RESOURCES CORP.

 

KINCAID ENERGY SERVICES COMPANY, LLC

 

KINCAID GENERATION, L.L.C.

 

KINCAID HOLDINGS, LLC

 

LAKE ROAD GENERATING COMPANY, LLC

 

LIBERTY ELECTRIC POWER, LLC

 

MASSPOWER HOLDCO, LLC

 

MASSPOWER PARTNERS I, LLC

 

MASSPOWER PARTNERS II, LLC

 

MILFORD POWER COMPANY, LLC

 

RICHLAND GENERATION EXPANSION, LLC

 

RICHLAND-STRYKER GENERATION LLC

 

RSG POWER, LLC

 

TOMCAT POWER, LLC

 

 

 

By:

/s/ Siddharth Manjeshwar

 

 

Name:

Siddharth Manjeshwar

 

 

Title:

Vice President and Treasurer

 

 

 

DYNEGY COAL GENERATION, LLC

 

DYNEGY COMMERCIAL ASSET MANAGEMENT, LLC

 

DYNEGY CONESVILLE, LLC

 

DYNEGY DICKS CREEK, LLC

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DYNEGY FAYETTE II, LLC

 

DYNEGY GAS GENERATION, LLC

 

DYNEGY GENERATION HOLDCO, LLC

 

DYNEGY HANGING ROCK II, LLC

 

DYNEGY KILLEN, LLC

 

DYNEGY LEE II, LLC

 

DYNEGY MIAMI FORT, LLC

 

DYNEGY RESOURCE I, LLC

 

DYNEGY STUART, LLC

 

DYNEGY WASHINGTON II, LLC

 

DYNEGY ZIMMER, LLC

 

 

 

By:

/s/ Siddharth Manjeshwar

 

 

Name:

Siddharth Manjeshwar

 

 

Title:

Vice President and Treasurer

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the Administrative Agent

 

 

 

 

 

By:

/s/ Bill O’Daly

 

 

Name:

Bill O’Daly

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ D. Andrew Maletta

 

 

Name:

D. Andrew Maletta

 

 

Title:

Authorized Signatory

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as an Incremental Term Lender

 

 

 

 

 

By:

/s/ William Graham

 

 

Name:

William Graham

 

 

Title:

Managing Director

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as an Incremental Revolving Lender

 

 

 

 

 

By:

/s/ Denis O’Meara

 

 

Name:

Denis O’Meara

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Karima Omar

 

 

Name:

Karima Omar

 

 

Title:

Vice President

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as an Incremental Revolving
Lender

 

 

 

 

 

By:

/s/ Dixon Schultz

 

 

Name:

Dixon Schultz

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Nimisha Srivastav

 

 

Name:

Nimisha Srivastav

 

 

Title:

Director

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as an Incremental Revolving Lender

 

 

 

 

 

By:

/s/ Nina Johnson

 

 

Name:

Nina Johnson

 

 

Title:

Director

 

Signature Page to Third Amendment to Dynegy Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Incremental Lenders

 

Incremental Lender

 

Incremental Tranche B
Revolver Increase

 

Incremental Tranche C
Term Loan Commitment

 

Morgan Stanley Senior Funding, Inc.

 

—

 

$

2,000,000,000

 

BNP Paribas

 

$

25,000,000

 

—

 

Credit Agricole Corporate and Investment Bank

 

$

25,000,000

 

—

 

SunTrust Bank

 

$

25,000,000

 

—

 

Total

 

$

75,000,000

 

$

2,000,000,000

 

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Schedule 1.01(b) to Credit Agreement

 

Lender

 

Initial
Revolving Loan
Commitment

 

Letter of Credit
Commitment

 

Initial Tranche
B-1 Term Loan
Commitment

 

Initial Tranche
B-2 Term Loan
Commitment

 

Incremental
Tranche A
Revolving
Loan
Commitment

 

Incremental
Tranche B
Revolving Loan
Commitment

 

Incremental
Tranche C
Term Loan
Commitment

 

Credit Suisse AG, Cayman Islands Branch

 

$

50,000,000

 

$

261,000,000.00

 

$

500,000,000.00

 

$

800,000,000.00

 

$

33,780,000

 

$

57,890,000

 

—

 

Morgan Stanley Bank, N.A.

 

$

50,000,000

 

$

285,476,500.00

 

—

 

—

 

—

 

—

 

—

 

Morgan Stanley Senior Funding, Inc.

 

—

 

—

 

—

 

—

 

$

33,780,000

 

$

57,890,000

 

$

2,000,000,000

 

Barclays Bank PLC

 

$

50,000,000

 

$

175,000,000.00

 

—

 

—

 

$

33,770,000

 

$

57,890,000

 

—

 

Deutsche Bank AG New York Branch

 

$

50,000,000

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

—

 

Goldman Sachs Bank USA

 

$

50,000,000

 

—

 

—

 

—

 

—

 

—

 

—

 

JPMorgan Chase Bank, N.A.

 

$

50,000,000

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

—

 

Bank of America, N.A.

 

$

50,000,000

 

—

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

—

 

Royal Bank of Canada

 

$

50,000,000

 

$

275,000,000.00

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

—

 

UBS AG, Stamford Branch

 

$

30,000,000

 

$

77,500,000.00

 

—

 

—

 

$

27,630,000

 

$

47,370,000

 

—

 

MUFG Union Bank, N.A.

 

$

25,000,000

 

—

 

—

 

—

 

$

27,630,000

 

$

22,370,000

 

—

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

—

 

—

 

—

 

—

 

—

 

$

25,000,000

 

—

 

Wells Fargo Principal Lending

 

$

10,000,000

 

—

 

—

 

—

 

—

 

—

 

—

 

Black Diamond CLO 2006-1 (Cayman) Ltd.

 

$

5,000,000

 

—

 

—

 

—

 

—

 

—

 

—

 

Black Diamond CLO 2012-1 Ltd.

 

$

5,000,000

 

—

 

—

 

—

 

—

 

—

 

—

 

Credit Agricole Corporate and Investment Bank

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

72,370,000

 

—

 

SunTrust Bank

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

72,370,000

 

—

 

BNP Paribas

 

—

 

—

 

—

 

—

 

$

27,630,000

 

$

72,370,000

 

—

 

Total

 

$

475,000,000.00

 

—

 

$

500,000,000.00

 

$

800,000,000.00

 

$

350,000,000

 

$

675,000,000.00

 

$

2,000,000,000

 

 

--------------------------------------------------------------------------------